REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the preassembled module of claims 1, 12, and 19, the inclusion of:
“a guide plate fixed to an upper side of the base plate, the guide plate including an outer side wall configured to guide a slide piece, the slide piece extending below the base plate and including two downwardly extending actuating fingers, each actuating finger including a free end with a contact surface configured for moving a transverse coupling slide of a corresponding switchable rocker arm;
wherein the slide piece further includes a bracket extending over the guide plate” was not found.
The prior art of Clark et al. (US 4,259,931) teaches a preassembled module configured as a valve selector module comprising an actuator coupled to a base plate and including slide pieces.  The prior art, however, does not fairly teach or suggest a slide piece with a first portion which extends above base plate and a second portion which extends below the base plate so as to actuate a coupling slide of a switchable rocker arm as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE L LEON JR/Primary Examiner, Art Unit 3746